                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MISSOURI
                              CENTRAL DIVISION



REPRODUCTIVE HEALTH SERVICES OF PLANNED
PARENTHOOD OF THE ST. LOUIS REGION, INC., on
behalf of itself, its physicians, its staff, and its patients, and
COLLEEN P. MCNICHOLAS, D.O., M.S.C.I.,
F.A.C.O.G., on behalf of herself and her patients,
                                       Plaintiffs,

                                v.

MICHAEL L. PARSON, in his official capacity as
Governor of the State of Missouri; ERIC S. SCHMITT, in
his official capacity as Attorney General of the State of
Missouri; KIMBERLY M. GARDNER, in her official                       CIVIL ACTION
capacity as the Circuit Attorney for the City of St. Louis;
JADE D. JAMES, M.D., in her official capacity as                               2:19-cv-4155
                                                                     CASE NO. ____________
President of the Missouri State Board of Registration for
the Healing Arts; SARAH MARTIN, PH.D., M.P.P.,
M.P.H., in her official capacity as Secretary of the
Missouri State Board of Registration for the Healing Arts;
SAMMY L. ALEXANDER, M.D., JAMES A. DIRENNA,
D.O., JEFFREY S. GLASER, M.D., F.A.C.S.,
KATHERINE J. MATHEWS, M.D., NAVEED
RAZZAQUE, M.D., DAVID E. TANNEHILL, D.O., and
MARC K. TAORMINA, M.D., F.A.C.P., in their official
capacities as Members of the Missouri State Board of
Registration for the Healing Arts; and RANDALL
WILLIAMS, M.D., in his official capacity as Director of
the Department of Health & Senior Services of the State of
Missouri,
                                       Defendants.



      PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION AND
      EXPEDITED BRIEFING SCHEDULE OR, IN THE ALTERNATIVE, A
                  TEMPORARY RESTRAINING ORDER




      Case 2:19-cv-04155-HFS Document 2 Filed 07/30/19 Page 1 of 5
       Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiffs

respectfully move this Court to grant a preliminary injunction and expedited briefing

schedule or, in the alternative, a temporary restraining order against Defendants, their

employees, agents, and successors in office from enforcing the pre-viability bans on

abortions pursuant to H.B. 126; specifically, Mo. Rev. Stat. §§ 188.056, 188.057,

188.058, 188.375, and 188.038. These bans take effect on August 28, 2019. Without

immediate intervention by the Court, Plaintiffs will be prohibited from providing women

with pre-viability abortion care in the State of Missouri, in direct contravention of well-

settled and long-standing constitutional protections recognized by the U.S. Supreme

Court in Roe v. Wade, 410 U.S. 113 (1973), Planned Parenthood of Southeastern Pa. v.

Casey, 505 U.S. 833 (1992), and Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292

(2016), as revised (June 27, 2016).

       In support of this Motion, Plaintiffs rely upon, and incorporate by reference, the

arguments set forth in the accompanying Suggestions In Support Of Plaintiffs’ Motion

For A Preliminary Injunction And Expedited Briefing Schedule, Or, In The Alternative,

A Temporary Restraining Order.




      Case 2:19-cv-04155-HFS Document 2 Filed 07/30/19 Page 2 of 5
Dated: July 30, 2019            Respectfully submitted,

                                LAW OFFICE OF ARTHUR BENSON

                                /s/ Arthur A. Benson II

                                /s/ Jamie Kathryn Lansford
                                Arthur A. Benson II, #21107
                                Jamie Kathryn Lansford, #31133
                                4006 Central Avenue
                                Kansas City, MO 64111
                                Tel: (816) 531-6565
                                abenson@bensonlaw.com
                                jlansford@bensonlaw.com

                                PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP

                                Claudia Hammerman (Pro hac vice application to be filed)
                                Daniel J. Klein (Pro hac vice application to be filed)
                                Allison C. Penfield (Pro hac vice application to be filed)
                                Melina M. Meneguin Layerenza (Pro hac vice application
                                to be filed)
                                1285 Avenue of the Americas
                                New York, NY 10019
                                Tel: (212) 373-3000
                                chammerman@paulweiss.com
                                daklein@paulweiss.com
                                apenfield@paulweiss.com
                                mmeneguin@paulweiss.com

                                Jane B. O’Brien (Pro hac vice application to be filed)
                                Melissa R. Alpert (Pro hac vice application to be filed)
                                2001 K Street, N.W.
                                Washington, DC 20006
                                Tel: (202) 223-7300
                                jobrien@paulweiss.com
                                malpert@paulweiss.com




     Case 2:19-cv-04155-HFS Document 2 Filed 07/30/19 Page 3 of 5
                           PLANNED PARENTHOOD FEDERATION OF AMERICA

                           Susan Lambiase (Pro hac vice application to be filed)
                           123 William St., Floor 9
                           New York, NY 10038
                           Tel: (212) 541-7800
                           susan.lambiase@ppfa.org

                           Julie Murray (Pro hac vice application to be filed)
                           1110 Vermont Avenue, N.W., Ste. 300
                           Washington, DC 20005
                           Tel: (202) 803-4045
                           julie.murray@ppfa.org

                           AMERICAN CIVIL LIBERTIES UNION FOUNDATION, INC.

                           Andrew D. Beck (Pro hac vice application to be filed)
                           Fiona Kaye (Pro hac vice application to be filed)
                           125 Broad St.
                           New York, NY 10004
                           Tel: (212) 549-2633
                           abeck@aclu.org
                           fkaye@aclu.org


                           AMERICAN CIVIL LIBERTIES UNION OF MISSOURI
                           FOUNDATION

                           Anthony E. Rothert, #44827
                           Jessie Steffan, #64861
                           Omri E. Praiss, #41850
                           906 Olive Street, Suite 1130
                           St. Louis, MO 63108
                           Tel: (314) 652-3114
                           trothert@aclu-mo.org
                           jsteffan@aclu-mo.org
                           opraiss@aclu-mo.org

                           Gillian R. Wilcox, #61278
                           406 West 34th Street, Suite 420
                           Kansas City, MO 64111
                           Tel: (816) 470-9938
                           gwilcox@aclu-mo.org

                           Attorneys for Plaintiffs




Case 2:19-cv-04155-HFS Document 2 Filed 07/30/19 Page 4 of 5
                             CERTIFICATE OF NOTICE

I hereby certify that a copy of the above and foregoing was transmitted via electronic
mail this 30th day of July, 2019, on:

D. John Sauer #58721
Solicitor General
Office of Missouri Attorney General Eric S. Schmitt
P.O. Box 899
Jefferson City, Missouri 65102
(573) 751-8870
(573) 751-0774 (telefacsimile)
John.Sauer@ago.mo.gov


                                                               /s/ Jamie Kathryn Lansford
                                                               Jamie Kathryn Lansford
                                                               Attorney for Plaintiffs




     Case 2:19-cv-04155-HFS Document 2 Filed 07/30/19 Page 5 of 5
